DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 10 – 20 are currently pending in this application.
	Claims 10, 15-17, and 19-20 are amended as filed on 12/15/2020.
	Claims 1-9 are canceled as filed on 12/15/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pre-Grant Publication No. US 2020/0076815 A1), hereinafter Smith, in view of Guevin et al. (Pre-Grant Publication No. US 2012/0233657 A1), hereinafter Guevin, and in further view of Colle (Pre-Grant Publication No. US 2017/0126513 A1), hereinafter Colle.

7.	With respect to claim 10, Smith taught a versatile node ("vnode") comprising: a universal data port configured to capture attributes of a target node (0002); a first memory bank in electronic communication with the universal data port (figure 8, item 854); a second memory bank in electronic communication with the universal data port (figure 8, item 858).
However, Smith did not explicitly state to establish an electronic communication pathway linking the first memory bank and the universal data port; and a second connection configured to establish an electronic communication pathway linking the second memory bank and the universal data port.  On the other hand, Guevin did teach to establish an electronic communication pathway linking the first memory bank and the universal data port (0043, lines 1-19); and a second connection configured to establish an electronic communication pathway linking the second memory bank and the universal data port (0043, lines 1-19).  Both of the systems of Smith and Guevin are directed towards connecting smart devices and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Smith, to utilize different ports based on trust levels, as taught by Guevin, in order to better secure Smith’s Trusted Execution Environment. 
	However, while Guevin did teach electronic communication pathway linking the first memory bank, the universal logical processing unit and the universal data port (0043, lines 1-19), the combination of Smith and Guevin did not explicitly state that the 



9.	As for claim 12, it is rejected on the same basis as claim 11.  In addition, Guevin taught determine that the versatile node is in a hostile operating environment; move the first set of moveable pins into the retracted position; and move the second set of moveable pins into the retracted position (Guevin: 0043, lines 1-19, where the moveable pins were previously shown by 0027, where the pins move between retracted and engaged for both end portions, or neutral, in accordance with figure 3, items 322, 324, 326, and 328). 

10.	As for claim 13, it is rejected on the same basis as claim 11.  In addition, Guevin taught determine that the versatile node is in a safe operating environment; move the first set of moveable pins into the engaged position; and move the second set of moveable pins into the engaged position (Guevin: 0043, lines 1-19, where the moveable pins were previously shown by 0027, where the pins move between retracted and 

11.	As for claim 14, it is rejected on the same basis as claim 10.  In addition, Guevin taught wherein moving the first set of moveable pins into the engaged position moves    the second set of moveable pins into the retracted position (Guevin: 0043, lines 1-19, where the moveable pins were previously shown by 0027, where the pins move between retracted and engaged for both end portions, or neutral, in accordance with figure 3, items 322, 324, 326, and 328, where the switching is given). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Guevin, in view of Colle, and in further view of Ibsies (Pre-Grant Publication No. US 2016/0072768 A1). 

12.	As for claim 15, it is rejected on the same basis as claim 10.  In addition, Guevin taught that moving the second set of moveable pins into the engaged position moves the first set of moveable pins into the retracted position (Guevin: 0043, lines 1-19, where the moveable pins were previously shown by 0027, where the pins move between retracted and engaged for both end portions, or neutral, in accordance with figure 3, items 322, 324, 326, and 328, where the switching is given). 
	However, Guevin did not explicitly state wherein the first and second sets of moveable pins are mechanically linked.  On the other hand, Ibsies did teach wherein the first and second sets of moveable pins are mechanically linked (abstract, lines 13-16, .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of McClintock et al. (Patent No. US 10,129,299 B1), hereinafter McClintock, and in further view of Colle.

13.	With respect to claim 16, Smith taught a method for operating a versatile node ("vnode") within an Internet of Things ("IoT") environment (0002, lines 1-5), the method comprising: deploying the vnode in a first IoT environment (0002, lines 1-5); configuring the vnode based on attributes captured within the first IoT environment (0053, lines 1-11 and 0054, lines 1-8, where the source device is the target node and its attributes are captured in order to conduct the type-safe analysis, which configures the node); storing data captured from the first IoT environment in a first memory location (0053, lines 1-11, where the storage is given); sharing the captured data stored in the first memory location with a first group of nodes operating in the first IoT environment (figure 8, item 864, where by nature of a FOG environment, the environmental data is shared as a FOG network depends on the local network and the edge devices to perform most of the computing); 

However, while McClintock taught the first & second memory locations and the IoT environment (column 5, lines 11-24), Smith did not explicitly state based on attributed captured within the first environment, engaging a first set of moveable pins.  On the other hand, Colle did teach based on attributed captured within the first environment, engaging a first set of moveable pins (0027, where the pins move between retracted and engaged for both end portions, or neutral, in accordance with figure 3, items 322, 324, 326, and 328).  Both of the systems of Smith and Colle are .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of McClintock, in view of Colle, and in further view of Lemay.

17.	As for claim 17, it is rejected on the same basis as claim 16.  In addition, McClintock taught purging any prior data stored in the second memory and a first memory location (column 11, lines 23-30) and Colle taught disengaging the moveable pins (figure 3, item 322).  However, the combination of Smith and McClintock did not explicitly state segmenting the first memory location from being accessed by members of the second group of nodes.  On the other hand, Lemay did teach segmenting the first memory location from being accessed by members of the second group of nodes (0026, the specific segments for the Trusted Execution Environment).  Both of the systems of Smith and Lemay are directed towards providing Trusted Execution Environment for nodes and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Smith, to utilize segmented and locked-off memory sections, as taught by Lemay, in order to improve the system’s security.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of McClintock, in view of Colle, and in further view of Guevin.

18.	As for claim 18, it is rejected on the same basis as claim 16. However, while McClintock did teach sharing the captured data (column 5, 24-27, where the device is integrated into the router), McClintock did not explicitly state memory locations linking to  nodes using a first data port; and memory locations linking to nodes using a second data port.  On the other hand, Smith did Guevin did teach memory locations linking to  nodes using a first data port; and memory locations linking to nodes using a second data port (figure 7, items 514, 524, where memory bank, under broadest reasonable interpretation, is any element that stores data.  In this case, the memory 514, would comprise many memory banks that are holding different programs, such as registers for example.  Accordingly, the status determination module is located at one memory location and the access grant module is located at another.  Likewise, VLANs 10 and 100 go into the respective devices).  Both of the systems of Smith and Guevin are directed towards connecting smart devices and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Smith, to utilize different ports based on trust levels, as taught by Guevin, in order to better secure Smith’s Trusted Execution Environment

19.	As for claim 19, it is rejected on the same basis as claim 16.  However, Smith did not explicitly state designating a first dedicated memory location within a memory bank of the vnode for storage of the data captured from the first IoT environment; and 

20.	As for claim 20, it is rejected on the same basis as claim 16.  However, while McClintock did teach a first memory location (column 11, lines 23-30) and Colle taught engaging the moveable pins (figure 3, item 322) Smith did not explicitly state forming an electronic pathway linking a first dedicated memory location and a data port; and disengaging the electronic pathway linking the first dedicated memory location and the data port; and forming an electronic pathway linking a second dedicated memory .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452